Citation Nr: 1530687	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  04-25 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a left knee disability. 

5.  Entitlement to service connection for a back disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The appellant served in the United States Army National Guard, with an initial period of active duty for training (ACDUTRA) beginning in February 1979 and ending in July 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2004, November 2005, and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appellant presented testimony before the undersigned Veterans Law Judge at the RO in September 2007.  A transcript of this hearing has been associated with the appellant's VA claims folder. 

This appeal was remanded for additional development in January 2009, March 2011, September 2012 and September 2013.  All development has been completed, and the appeal has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The evidence of record weighs against a finding that the appellant has PTSD.

2.  The evidence of record demonstrates that the appellant's current psychiatric disability, schizoaffective disorder, had its onset prior to period of ACDUTRA service, and was not aggravated during such service.

3.  The evidence of record demonstrates that the appellant's current asthma disability had its onset prior to period of ACDUTRA service, and was not aggravated during such service.

4.  The evidence of record is against a finding that the appellant has a right knee disability that was incurred during service, or was caused or aggravated beyond its natural progression by a service-connected disability.

5.  The evidence of record is against a finding that the appellant has a left knee disability that was incurred during service, or was caused or aggravated beyond its natural progression by a service-connected disability.

6.  The evidence of record is against a finding that the appellant has a back disability that was incurred during service, or was caused or aggravated beyond its natural progression by a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disability, to include PTSD is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2014).

2.  Service connection for asthma is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).

3.  Service connection for a right knee disability is not warranted, either on a direct or secondary basis.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2014).

4.  Service connection for a left knee disability is not warranted, either on a direct or secondary basis.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2014).

5.  Service connection for a back disability is not warranted, either on a direct or secondary basis.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Concerning VA's duty to notify, the record reflects that VA provided the appellant with the notice required under the VCAA in letters dated in December 2003, April 2005, March 2006, May 2006, March 2009, and October 2012.  As per the Board's prior remand instructions, VA provided the appellant specific notice that complies with the notification requirements of 38 C.F.R. § 3.304(f)(5), pertaining to in-service personal assault, in an October 2012 letter.  See the October 18, 2012 letter from the Appeals Management Center (AMC), at 2 (specifically informing the appellant that evidence of behavior changes may constitute credible supporting evidence of his stressor relating to an in-service assault).  

Concerning VA's duty to assist, VA has obtained the appellant's service treatment records, service personnel records, post-service VA and private treatment records, records from the Social Security Administration (SSA), lay statements from family members, and his own lay statements and testimony.  Although the Board requested in a September 2013 remand that the agency of original jurisdiction (AOJ) obtain, in part, all available records from the VA Medical Center in Montrose, NY dated from 2012, the Board is aware that no such records exist, as per the appellant's own subsequent statements to VA.  See a June 4, 2014 Memorandum (noting that the appellant confirms he was never seen at the Montrose VAMC for the period of May 2012 to the present).  The appellant has identified no outstanding evidence, to include any other medical records, that could be obtained to substantiate his claim, and the Board is also unaware of any such outstanding evidence.  Although the appellant submitted additional medical evidence directly to the Board subsequent to the last adjudication of his appeal by the AOJ in July 2014, he has waived initial review by the AOJ of such evidence.  See the appellant's February 2013 and August 2014 waiver letters.  As such, the Board may consider such evidence in the first instance.  

As discussed in the analysis below, the appellant has been evaluated by VA medical professionals on several occasions in an effort to determine the specific nature and etiology of his claimed disabilities.  Most recently, the Board remanded the appellant's appeal so that the appellant can be scheduled for a VA mental health examination, and to obtain medical opinions concerning the etiology of the appellant's right and left knee disabilities.  The appellant appeared for a VA mental disorders examination in November 2013, and VA has since obtained two addendum reports dated later in November 2013 and March 2014 from the November 2013 mental health examiner.  VA also obtained the requested medical opinions regarding the appellant's right and left knee disabilities in November 2013.  Prior examinations addressing the etiology of the appellant's asthma and back disabilities were obtained in December 2011, October 2012 and December 2012.

The Board observes that the findings contained in examination reports corresponding to the VA examinations referenced above are adequate for adjudicatory purposes.  Indeed, it is clear from each report that each VA examiner was keenly aware of the appellant's pertinent medical history, considered his reports of in-service injury and trauma, recognized and addressed discrepancies in the his medical diagnoses (or lack thereof), and rendered appropriate findings consistent with the other recent evidence of record and supported by clinical rationale.  The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions addressing the nature and etiology of the appellant's disabilities has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In September 2007, the appellant testified at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate these claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the appellant's claims has been consistent with said provisions. Accordingly, the Board will address the issues on appeal below.

Service Connection

A. Acquired Psychiatric Disability

The appellant asserts he has a current psychiatric disability that had its onset in, or is otherwise related to his period of ACDUTRA service, dating from February 1979 and ending in July 1979.  In particular, he believes he has PTSD related to in-service traumas, to include in-service personal assault and gas chamber testing.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  The term "active military service" includes active duty, and "any period of active duty for training [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).   Thus, with respect to the appellant's period of ACDUTRA service, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  With respect to PTSD in particular, establishment of service connection requires medical evidence diagnosing PTSD. 38 C.F.R. § 3.304(f) (2014).

As alluded to above, the record contains numerous mental health treatment records dating from 1996 to the present day, to include several VA treatment and examination reports and private treatment reports.  For the reasons discussed immediately below, the Board finds that the medical evidence of record is against a finding that the appellant has PTSD.  Rather, the most probative medical evidence of record demonstrates that the appellant has schizoaffective disorder that preexisted his period of ACDUTRA service, and was not aggravated during such service.

The Board finds the opinion of Dr. N.E., the VA examiner who examined the appellant in November 2013, to be the most probative opinion of record addressing the nature of the appellant's current psychiatric disability.  Indeed, Dr. N.E. had access to and reviewed the appellant's complete medical history, which includes prior diagnoses of PTSD upon examination by VA in October 2006 and during treatment at the Hudson Valley VA Medical Center, Montrose Division, in 2007, as well as from private medical examiners within the New Jersey Health Care System in October 2004, Dr. A.A. in December 2007, Dr. J.R.C. in April and August 2013, and from physicians at St. Barnabus Medical Center in July 2013.  
Having reviewed the appellant's mental health history and after examining the appellant, Dr N.E. pertinently determined that the appellant has only one psychiatric disability-namely, schizoaffective disorder.  Dr. N.E. specifically cast doubt on the validity of prior PTSD diagnoses, noting for example, that appellant's discharge summary from the Hudson Valley VAMC, Montrose Division, in 2007, suggested appellant was unable to participate fully in his PTSD treatment program, which according to Dr. N.E. is "a reflection of his schizoaffective disorder rather than PTSD." 

Dr. N.E. also suggested that although the appellant believes that a diagnosis of PTSD is "somehow more honorable" than schizoaffective disorder, schizoaffective disorder is in fact consistent with the diagnoses of all other providers in the VA system.  Indeed, although the appellant has expressed a history of PTSD to several private and VA clinicians, the overwhelming majority of treatment reports of record reflect mental health diagnoses other than PTSD.  See, e.g., the appellant's  November 1996 VA examination report (indicating that the criteria for a PTSD diagnosis was not met, and diagnosing schizophrenia, paranoid type); an October 21, 1999 VA Emergency Room Note (indicating prior diagnosis as a schizophrenic, as well as diagnoses of alcohol dependence, cannabis dependence and dysthymic disorder); a July 11, 2000 VA treatment report (indicating polysubstance dependence and substance induced mood disorder); March 7, 2003, October 21, 2003, April 18, 2005, November 23, 2010, and August 22, 2011 VA treatment reports (each indicating a diagnosis of schizoaffective disorder, chronic); and September 2009, December 2011, October 2012 and November 2013 VA examination reports and opinions (all indicating a diagnosis of schizoaffective disorder without PTSD).  

As suggested by Dr. N.E., it appears the appellant has been trying to obtain a PTSD diagnosis for several years.  In fact, in a March 18, 2002 treatment report, it is noted that appellant asked "how he could get a PTSD diagnosis," and a VA physician commented that appellant "continues to malinger about PTSD and having this diagnosis."  The appellant was told at the time that PTSD patients reexperience traumatic events in their lives, unlike the symptoms he described upon examination.  Subsequently, while receiving treatment at the Montrose Division of the Hudson Valley VAMC on October 31, 2007, appellant was specifically seen by physicians to address what appeared to be "focus on benefits instead of treatment related issues" and was reminded that if he continued to focus on benefits, he would be discharged from the program.  Subsequently, VA physicians' focus was again on appellant's ongoing belief that he has PTSD, and that he wants recognition for the diagnosis, as noted in a November 23, 2010 Mental Health record.  The appellant was told at that time that he does not meet the diagnostic criteria to receive a diagnosis of PTSD and that he is not disabled by the few symptoms of PTSD that he does experience.  Crucially, a December 2011 VA examiner specifically addressed the appellant's fixation on a PTSD diagnosis, and indicated that the appellant's belief that his symptoms are a result of his military career and therefore manifest in PTSD, can actually be "seen as a s[y]mptom of schizoaffective disorder whereby the person holds false belief[]s that they themselves believe are true."  

In this connection, although several PTSD diagnoses from both VA and private physicians exist of record, many are indeed based on the appellant's reported history of having the disorder or symptoms of the disorder.  See, e.g., the October 2004 Psychological Testing Report from the New Jersey Health Care System (indicating that the appellant expresses an array of symptoms consistent with PTSD, as per his self-report).  As noted above, the December 2011 VA examiner has assessed the appellant's consistent self-report that he has PTSD related to in-service traumatic events to be merely a symptom of his diagnosed schizoaffective disorder.  Indeed, when addressing the appellant's prior history of PTSD diagnoses and treatment, the December 2011 VA examiner indicated that based on subjective complaints of decreased mood and depression and the appellant's attribution of such symptoms to stressors in the military, "a practitioner could assume that the diagnosis is PTSD."  However, in this case, upon extensive review of the notes and appellant's own report, the December 2011 VA examiner explained that the appellant's symptoms are not due to PTSD, but schizoaffective disorder.  As identified above, this assessment is shared with the overwhelming majority of those who have treated and examined the appellant over the past two decades.  Dr. N.E.'s most recent assessments in November 2013 confirm the appellant's schizoaffective disorder diagnosis, and echo the December 2011 examiner's concern over prior diagnoses of PTSD.  
The Board adds that although private treatment reports from the New Jersey Health Care System in October 2004, Dr. A.A. in December 2007, Dr. J.R.C. in April 2013, and from physicians at St. Barnabus Medical Center in July and August 2013 do indicate a diagnosis of PTSD, the respective physicians who drafted those reports do not adequately address, let alone reconcile, the fact that concurrent diagnoses of schizoaffective disorder have been a part of the appellant's medical treatment history since 1996.  The Board accordingly finds such reports to be less probative than the more thorough reports provided by the December 2011 and November 2013 VA examiners, which do include explanation and reconciliation of the diagnoses of record.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  

The Board recognizes that the appellant and members of his family have written to VA indicating that the appellant has had nightmares since he left ACTDUTRA in 1979.  Significantly however, each of the VA examiners discussed above who reviewed the appellant's extensive record, interviewed the appellant to obtain a first-hand account of the appellant's symptoms, and examined the appellant's current mental state, were aware of such stated histories and specifically diagnosed the appellant with schizoaffective disorder, not PTSD.  In particular, the November 2013 and December 2011 VA examiners addressed appellant's prior diagnoses of PTSD (from both VA and private physicians) and articulated cogent clinical rationale in support of their conclusions that appellant does not have, nor has he ever had PTSD.  

In light of the above, the Board finds that the most probative evidence of record is against a finding that the appellant has a medical diagnosis of PTSD; rather, the evidence demonstrates a diagnosis of schizoaffective disorder.  

With respect to schizoaffective disorder, the evidence of record demonstrates that such disability preexisted service, and was not aggravated by service.  Indeed, after interviewing the appellant, reviewing his past medical history, and administering a complete mental health examination, the above-referenced December 2011 VA examiner determined that the symptoms the appellant reported as symptomatic of PTSD were actually symptoms of schizoaffective disorder that predated his time in the military.  See the December 2011 VA examiner's report at 8.  Crucially, in determining as much, the examiner did not call into question that the appellant may have indeed experienced his claimed in-service stressors-namely, being attacked by fellow servicemembers on three occasions, and being forced to go into a gas chamber during training-but highlighted the appellant's pattern of fighting and difficulty at work present before entry into service in 1979.  In an October 2012 opinion, the same VA examiner elaborated, noting that according to the appellant's self-report, as well as medical records, there is a clear pattern of behavior and symptoms starting in the 9th grade that led to difficulties in school and jobs.  Notably, the examiner found that the appellant's symptoms progressed as they would have naturally had he not served in the military.  Subsequently, Dr. N.E. similarly determined in a March 2014 Addendum to his November 2013 VA examination report that because appellant was able to continue serving in the National Guard for years following his period of ACDUTRA, his condition was not aggravated by his period of ACDUTRA service.  

The Board recognizes that schizoaffective disorder was not identified upon appellant's entrance into service in February 1979.  The appellant's representative has specifically asserted that because the military did not note his disability prior to bringing appellant into the military, the appellant should be presumed sound upon entrance, and that such presumption cannot be refuted by VA.  See Appellant's February 9, 2015 Post-Remand Brief, at 3.  In this connection, the Board notes that certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309. 
Crucially however, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  So it is in this case.  

In sum, although the Board respectfully acknowledges the appellant's report of stressful experiences during his period of ACDUTRA, the medical examiners who examined the appellant were also aware of his allegations, but the probative medical evidence of record demonstrates that appellant's schizoaffective disorder preexisted his entry into service in February 1979.  The presumptions of soundness and aggravation do not apply in this case as a matter of law, and the probative evidence of record (to include medical opinions from the December 2011 and November 2013 VA examiners) weighs against a finding that appellant's disability was aggravated beyond its natural progression by any event or injury during ACDUTRA service.  As such, the appellant's service connection claim for an acquired psychiatric disability is denied.

B. Asthma

The appellant asserts that his current asthma disability had its onset prior to service, and was exacerbated beyond its natural progression during his period of ACDUTRA.  In essence, appellant argues that exposure to gas during gas chamber training exacerbated his childhood asthma disability.

It is undisputed that the appellant currently has an asthma disability.   See the December 2011 VA examiner's report, at 1.  The appellant's service treatment records include no documented complaints or treatment for breathing problems.  That stated, as discussed above, appellant is not entitled to the presumption of soundness upon entry into his period of ACDUTRA.  Therefore, the fact that his entrance examination indicates a "normal" clinical evaluation of the lungs does not trigger any higher standard requiring  "clear and unmistakable evidence" of preexisting disability for rebutting the presumption.  Indeed, the presumption simply does not apply.  Having stated as much, it is the appellant's contention that despite his "normal" clinical evaluation upon entry, he was in fact diagnosed with asthma as a child.  Several treating physicians and examiners have accepted this assertion as true, frequently noting a long history of asthma predating service.  See, e.g., the December 2011 VA examiner's report, at 2.  For the purposes of this decision, the Board will do so as well.  

The key question at issue is whether appellant's asthma was aggravated beyond its natural progression during his period of ACDUTRA. 

As noted above, the appellant's service treatment records include no documented complaints of, or treatment for any trouble breathing.  The appellant asserts that he did not report such symptoms after his forced exposure to gas during training because he did not want to be discharged.  See the appellant's April 15, 2010 Statement in Support of Claim.  

In a December 2007 Physician's Questionnaire, Dr. A.A. indicated that a relationship cannot be determined between appellant's asthma and his period of service.  In a March 2008 Physician's Questionnaire, another physician, Dr. P.B.P., checked a box for "yes," indicating that the appellant's condition (asthma) was related (or if pre-existent was aggravated by) military service.  Dr. P.B.P. offered no clinical rationale for this determination.  Subsequently, a September 2009 VA examiner determined that although exacerbation "may" have occurred secondary to the gas chamber training, she could not determine without speculation if that lead to his current restrictive lung disease.  All three of these opinions are either too inconclusive, speculative, or unsupported by adequate clinical rationale to either support or weigh against the appellant's appeal.  

Significantly however, a December 2011 VA examiner interviewed the appellant and determined upon review of the medical history and appellant's own report that it is "less likely" that the appellant's current asthma is related to or exacerbated by in-service treatment or exposure to gas.  Indeed, the December 2011 VA examiner relied not only on service treatment records showing that the appellant did not have any chronic symptoms with regard to his respiratory condition (see the December 2011 VA respiratory examination report at 2; see also appellant's June 1, 1979 Report of Examination upon discharge (indicating a "normal" clinical evaluation of the lungs and chest); and appellant's June 1, 1979 Report of Medical History (indicating the appellant's self-report of never having experienced asthma or shortness of breath)), but also appellant's own report that the wheezing he experienced after his gas chamber training lasted throughout the day, but did not require treatment or evaluation.  Appellant specifically stated to the December 2011 VA examiner that he was able to complete any other activities following his gas chamber training, including PT exercises, without difficulty.  It was not until the 1990s when he began having ongoing shortness of breath.  See the December 2011 VA respiratory examination at 1.  The December 2011 VA examiner reconfirmed these findings in an October 2012 report.  

The Board finds the opinion of the December 2011 VA examiner to be highly probative, as it is based on the appellant's own report of medical history, as well as  contemporaneous medical records consistent with that history upon which the appellant himself confirmed that he experienced no asthma or shortness of breath during service.  Indeed these service records are consistent with the appellant's own report at the December 2011 VA examination that any symptoms of coughing or wheezing he did experience following the gas chamber training required no treatment, and did not impede his ability to complete any physical activities throughout the remainder of his ACDUTRA service.  Although at times during the appeal period the appellant has asserted that he did not report symptoms of asthma during service for fear of being discharged, the Board finds such statements to be less than credible.  Indeed, at the time of discharge from ACDUTRA in June 1979, he specifically denied experiencing asthma and shortness of breath while readily acknowledging experiencing ear, nose and throat trouble.   Moreover, and notwithstanding what the appellant marked on his June 1979 Report of Medical History, his assertion that he purposely did not report ongoing experience of asthma-related symptoms following his gas chamber training directly conflict with his recent report to the December 2011 VA examiner, indicating essentially that his symptoms (coughing and wheezing) lasted the day of the training, and he was able to complete all activities without incident anytime thereafter.  The Board places greater weight of probative value on the history the appellant presented to medical professionals for treatment purposes (i.e., during active service and years thereafter) than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Based on the evidence and analysis above, the Board concludes that the evidence of record is against a finding that the appellant's preexisting asthma disability was aggravated beyond its natural progression by gas chamber training during his period of ACDUTRA.  The benefit sought on appeal is denied.

C. Right knee, Left knee and Back

The appellant also claims that he has current right knee, left knee and back disabilities that should be service-connected.

As noted above, to establish a right to compensation for a present disability on a direct basis, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The appellant has current diagnoses of right knee degenerative joint disease and patellofemoral syndrome, left knee arthritis and patellofemoral syndrome, and degenerative disc disease and spondylosis of the lumbar spine.  See the September 2009 and December 2011 VA examiners' report with respect to each disability.  As such, Shedden element (1) is satisfied as to each issue.  

Concerning Shedden element (2), in-service incurrence of a disease or injury, the Board notes that only injury to the appellant's right knee is documented within appellant's service treatment records.  Indeed, appellant asserts that his right knee disability had its onset in service after his knee collided with a tree stump.  Service treatment records indicate that on April 10, 1979 the appellant incurred an injury to the right knee.  He was later assessed has having a possible strained muscle and chondromalacia.  See appellant's April 25, 1979 Chronological Record of Medical Care.  Upon discharge, he exhibited pain over his right knee without swelling, and a diagnosis of chondromalacia knee was provided.  See appellant's June 1, 1979 Report of Medical Examination.  As such, with respect to the appellant's right knee claim, Shedden element (2) is also satisfied.

The appellant does not assert that he suffered any particular injury either to his back or his left knee during his period of ACDUTRA.  Notably, the appellant's left knee claim has been exclusively raised as one secondary to his acquired psychiatric disability and/or his right knee condition; the Board will address such argument below.  In any event, the appellant's service treatment records include no documented complaints of, or treatment for any injury to his left knee, and the appellant does not so contend.  Similarly, with respect to the appellant's back, although the appellant's representative has recently asserted in a February 2015 brief that the appellant's back condition had its onset during service, there is no evidence suggesting as much in the record.  Indeed, the appellant specifically denied experiencing recurrent back pain upon discharge in June 1979.  See appellant's June 1, 1979 report of medical history.  Further, the appellant reported to the New Jersey Department of Labor in a July 27, 2000 statement of history that he had a work related accident in 1989 injuring his lower back.  In a subsequent private treatment report from the University Hospital dated April 23, 2002, the appellant similarly reported low back pain for only the past twelve years, with no mention to any pain experience during service, or in the years thereafter.  

In light of the fact that appellant has not pointed to any particular injury or event in service that may have caused his left knee or back disabilities, that his service treatment records confirm no such injury or event, and with respect to the back in particular the appellant denied experiencing back pain upon discharge from ACDUTRA service and subsequently attributed the onset of pain to a work-related injury in 1989, the Board finds that Shedden element (2) is not satisfied for both claims, and they fail on this basis.  Moreover, continuity of symptoms since service for either disability is also not shown.  See 38 C.F.R. § 3.303(b) (2014).  

The Board notes in passing that the presumptions of service incurrence for certain diseases such as arthritis which manifest themselves to a degree of disability of 10 percent or more within a year after separation from service do not apply to claims based on periods of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).  In any event, with respect to all three disabilities, there is no evidence of record demonstrating that arthritis of the right knee, left knee, or back was diagnosed within one year of his discharge in July 1979.

Returning to the appellant's right knee claim, with respect to Shedden element (3), nexus or relationship, the evidence of record is against a finding that his current right knee disability is related to his in-service knee injury.  

Significantly, although a VA February 1996 VA examiner noted a history of injury to the appellant's right knee in the military, no knee pathology was identified at the time.  Subsequent treatment records note resurgence of knee pain following a May 2003 right patella fracture, after falling off a bicycle.  

At a September 2009 VA examination, the appellant reported pain and discomfort in the right knee following his in-service injury, but specifically stated that it resolved.  See the September 2009 VA examiner's report, at 1.  Upon review of the appellant's medical history, and after examination of the appellant, a December 2011 VA examiner pertinently determined that the appellant's right knee condition was  "less likely" incurred in or caused by his in-service injury, noting that this "mechanism is not known to produce medial compartment osteoarthritis of the knee."  The examiner pointed out the fact that appellant showed bilateral knee arthritis, suggesting that such "was caused by a process other than a blow to the right knee" only.  More recently, in November 2013, another VA examiner specified that the appellant's osteoarthritis is a degenerative condition, and that x-rays taken of the appellant's right knee in December 2011 showed mild "essentially unchanged" arthritis which is a "normal" finding for the appellant's age.  The examiner likewise explained that patellofemoral syndrome is a similar condition caused by repetitive stress such as running with poor biomechanics.  The examiner noted no significant joint effusion on imaging to suggest acute trauma.  

The Board finds the opinions of the above-referenced VA examiner's highly probative.  The appellant has been afforded ample opportunity to furnish medical and other evidence in support of his service-connection claim for a right knee disability, and against the reasoned conclusions of the VA examiners above, but he has not done so.  See 38 U.S.C.A. § 5107(a) (stating that it is a claimant's responsibility to present and support a claim for VA benefits).  

The Board notes that although the appellant's VA treatment records at times reference his right knee pain and note a possible relationship to prior injury, such assessments are couched in terms of "possibility" rather than "probability," and are therefore too general or speculative to support the appellant's claim in and of themselves.  See, e.g., a June 15, 2006 VA treatment report (noting that the appellant has a history of previous injury that "may" have contributed to early osteoarthritis); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion that stated "may" also implied "may not" and was therefore speculative).  

Moreover, to the extent the appellant asserts that he has experienced continuous right knee symptoms since his in-service right knee injury, the Board finds such assertions to be competent, but not credible in light of the fact that a VA examiner observed no pathology upon examination of the appellant's right knee in February 1996, and that the appellant specifically reported to the December 2011 VA examiner that his pain and discomfort of the right knee following his in-service injury had resolved.  Such report is consistent with his own report upon discharge from service in June 1979 when he indicated that he did not experience swollen or painful joints, or a "trick" or locked knee.  See appellant's June 1, 1979 Report of Medical History.  Accordingly, service connection is not warranted based on a showing of continuity of symptoms since service under 38 C.F.R. § 3.309(b).  

Based on the evidence and analysis above, the Board finds that a relationship has not been established between appellant's right knee disability and his period of service.  As such, Shedden element (3) is not satisfied, and the appellant's right knee direct service-connection claim is denied on this basis.  

Finally, notwithstanding the Board's conclusion that direct service connection is not warranted for the appellant's right knee, left knee and back disabilities, the appellant has also asserted that his right knee, left knee and back disabilities were caused or aggravated beyond their natural progression by other service-connected disabilities.  Given that the appellant has no service-connected disabilities, and that the Board has not awarded service connection for any of the appellant's claimed disabilities herein, the appellant's secondary service-connection claims must also be denied at this time.  See 38 C.F.R. § 3.310 (2014); Wallin v. West, 11 Vet. App. 509, 512 (1998) (In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between a service-connected disability and the current disability) [emphasis added by the Board].  

ORDER

Service connection for an acquired psychiatric disability, to include PTSD is denied.

Service connection for asthma is denied.

Service connection for a right knee disability, to include on a secondary basis is denied.

Service connection for a left knee disability, to include on a secondary basis is denied.

Service connection for a back disability, to include on a secondary basis is denied.  



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


